DETAILED ACTION
This action is in reply to an application filed November 20th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15th, 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informality on page 3 para. 0016 line 14: "of a satellite”  may be unintentionally repeated in “position of a satellite of a satellite from an assigned orbit". Examiner recommends that applicant should either amend the specification to remove the repeated "of a satellite" or make clear that this was intentional.
Appropriate correction is recommended.

Claim Objections
Claims 1-9 and 17-20 are objected to because of the following informalities:
Claim 1 line 4 & claim 17 line 2: "computer system to:" is poor grammar and is likely missing a word. It is recommended that applicant amend these claims to recite "a computer system configured to:".
Claims 2, 4-9, and 18-20: "the computer system further to:" is poor grammar and is likely missing a word. It is recommended that applicant amend these claims to recite "the computer system further configured to:".
Claim 3’s formatting: the 2nd line “a predicted deviation in position of the first satellite, wherein the predicted” and the 3rd line “deviation exceeds a threshold value,” are part of the same limitation but the 3rd line is spaced as if it is a new limitation.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Rubel et al. (US Patent No. 9651946 B1), herein after Rubel, and further in view of Syrjärinne et al. (US Pub. No. 20150362597 A1), herein after Syrjärinne.
Regarding claim 1, Rubel teaches [a] system comprising: a constellation of artificial satellites orbiting a first body, the constellation of artificial satellites comprising a first satellite (Rubel: Page 11 col. 4 lines 23-24; "FIG. 1 depicts a system 100 for controlling a constellation of satellites according to one embodiment."); and a computer system to (Rubel: Page 11 col. 4 lines 24-26; "System 100 includes a control system 102, ground stations 104, and a constellation of satellites 106."): receive first data indicative of ephemeris of objects orbiting the first body (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."); receive fourth data indicative of telemetry from at least the first satellite (Rubel: Page 12 col. 5 lines 49-51; "Alternatively, at this time, satellites 106 may downlink imagery data or telemetry to the ground station for return to control system 102."); determine, based at least in part on the fourth data, a first event associated with the first satellite (Rubel: Page 12 col. 5 lines 52-56; "Optimization and simulation service 108 may generate a schedule that takes into account when the satellite will be within a range of ground stations and what functions should be conducted during this availability period, including command and control, imagery downlink, or no communication."); determine, responsive to the first event and based at least in part on the fifth data, first proposed plan data (Rubel: Page 16 col. 13 lines 30-37; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110."); determine, based on the first proposed plan data, first actual plan data (Rubel: Page 16 col. 13 lines 37-45; "For example, there may be more capable hardware variations, satellites in commissioning or troubleshooting states that require priority resource access, or other operator input such as experiments or maintenance commands which must be prioritized. If these variations require that certain classes of satellite or certain operator instructions be prioritized over finding a global optimum, schedule optimizer 204 reflects the intended prioritization."); determine sixth data indicative of one or more commands associated with the first actual plan data (Rubel: Page 14 col. 10 lines 41-48; "For example, schedule optimizer 204 also needs to take into account the limitations of mission control service 110, which also has different directives to communicate with ground stations 104. Accordingly, schedule optimizer 204 may produce schedules for execution by mission control service 110 while generating which limiting factors dominate at any time and to account for any anomalies."); and send the sixth data to the first satellite, wherein the first satellite executes the one or more commands (Rubel: Page 13 col. 8 lines 44-48; "Each ground station 104 may include an operation control system 208 that communicates with satellites 106. Operation control system 208 may use the control information to control satellites 106 when satellites 106 are within communication range.").
Rubel is silent to receive second data indicative of space weather; receive third data indicative of status of one or more global navigation satellite systems; and determine, based at least in part on the first data, the second data, the third data, and the fourth data, fifth data indicative of ephemeris of the first satellite.
In a similar field, Syrjärinne teaches receive second data indicative of space weather (Syrjärinne: Para. 0119; "For each satellite, the satellite data 150 also includes a model. These are numbered M1, M2, M3 . . . MN in the figure. The model for a given satellite includes parameters from which orbit data and clock error data for the corresponding satellite can be calculated. The parameters model the orbit and clock error of the satellite using information such as the satellite's earlier orbital movements, earth, moon and sun gravity (force) models, solar wind pressure models and clock behaviour. The model is based partly on the parameters obtained from the BCE data received from the satellites, but part of the model may be based on hard-coded satellite specific parameters that characterise the satellite hardware and clock type, especially in relation to the force and solar wind pressure models. The model, including the parameters, constitutes ephemeris extension data."); receive third data indicative of status of one or more global navigation satellite systems (Syrjärinne: Para. 0102 and 0103; "The system 100 includes a satellite system 104. This may be a global or regional radio navigation satellite system such as Global Positioning System (GPS), GLONASS, GALILEO, COMPASS, SBAS (Satellite Based Augmentation System), QZSS (Quazi-Zenith Satellite System, Japan), IRNSS (Indian Regional Navigation Satellite System, India) or other satellite system. Each of these systems has a separate constellation of satellites, wherein each satellite has a managed orbit. Adjustments for maintenance or orbit corrections are often performed on an individual satellite basis but are performed by the constellation owner or management as needed." "The satellite system 104 broadcasts navigation data (ephemeris data, almanac data, ionosphere model, UTC model) or other satellite positioning data via a satellite link. This navigation data can be combined with ephemeris extension data files created separately of the satellite system 104 and is used to enhance the performance of a wireless receiving device 130, which can also be termed a receiver. In some embodiments, the ephemeris extension files can also be used as such for positioning purposes, totally replacing the broadcast ephemeris e.g. if the receiver is not able to receive navigation data from the satellites due to poor signal conditions. The following disclosure uses GPS as an illustrative system, although those skilled in the art will understand how to practise the invention in conjunction with other satellite positioning systems and their constellations."); and determine, based at least in part on the first data, the second data, the third data, and the fourth data, fifth data indicative of ephemeris of the first satellite (Syrjärinne: Para. 0002 and 0003; "Assistance data is crucial for a satellite positioning receiver, such as a Global Positioning System (GPS) receiver, to provide location fixes rapidly after starting up." "Assistance data typically consists of a set of information elements carrying reference location, reference time and satellite clock and orbit data. Satellite clock and orbit data together are typically called ephemeris data. Ephemeris data, together with other aiding means available in a mobile phone (such as reference frequency from the cellular modem), boosts and accelerates the performance of an integrated GPS receiver so that a first fix can usually be provided in 5-10 seconds with a 5 metre accuracy. In comparison, a GPS receiver without any pre-existing assistance data cannot provide the first fix in less than 30-40 seconds even in optimal signal reception conditions. In the absence of pre-existing ephemeris data, the GPS receiver needs to decode broadcast ephemeris data (BCE) from signals transmitted by the GPS satellites. Receiving the signals from which the BCE can be decoded contributes significantly to the minimum time to first fix.") for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the optimization and simulation service from Rubel to factor in data related to space weather and status information on global navigation satellite systems, as taught by Syrjärinne, for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
Regarding claim 2, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, the computer system further to: determine at least a portion of the first proposed plan data exceeds a value of automated limit data (Rubel: Page 13 col. 7 lines 29-37; "The utility is a measurement that measures the value of one event over another. A penalty is then assessed for constraint violations, if any. The penalty is selected to leverage the sparsity of system 100, which means that one change in the schedule may not affect a large proportion of the elements in system 100. The system 100 is said to be sparse, as the principal resource in the system, satellites 106, may be largely optimized independently of one another."); present the first proposed plan data via a user interface; receive, via the user interface, an input indicative of approval of the first proposed plan data (Rubel: Page 20 col. 22 lines 7-9; "Display 812 may display a user interface used by a user to interact with computer system 800."); and wherein the first actual plan data comprises the first proposed plan data (Rubel: Page 16 col. 13 lines 34-45; "Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110. For example, there may be more capable hardware variations, satellites in commissioning or troubleshooting states that require priority resource access, or other operator input such as experiments or maintenance commands which must be prioritized. If these variations require that certain classes of satellite or certain operator instructions be prioritized over finding a global optimum, schedule optimizer 204 reflects the intended prioritization.").
Regarding claim 3, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, wherein the first event comprises one or more of: a predicted deviation in position of the first satellite, wherein the predicted deviation exceeds a threshold value (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."), a predicted conjunction event involving the first satellite (Rubel: Page 11 col. 4 line 65 - page 12 col. 5 line 11; "Optimization and simulation service 108 controls the calculation of the schedule for satellites 106. For example, optimization and simulation service 108 evaluates proposed schedule decision variables (dvs), which may be an action, such as any binary action, within system 100... The action may be evaluated with respect to various constraints in which dvs can conflict, such as two actions that cannot occur concurrently due to physical limitations, to generate a schedule for satellites 106. This schedule controls all satellites 106 and ground stations 104 to determine when and how to capture images, when to downlink images, and when to perform telemetry, maintenance, or scheduling operations."), or a telemetry value associated with a component onboard the first satellite exceeding a threshold value (Rubel: Page 12 col. 5 lines 7-11; "This schedule controls all satellites 106 and ground stations 104 to determine when and how to capture images, when to downlink images, and when to perform telemetry, maintenance, or scheduling operations.").
Syrjärinne goes on to further teach the first event may also comprise a value associated with space weather that exceeds a threshold value (Syrjärinne: Para. 0119; "The model is based partly on the parameters obtained from the BCE data received from the satellites, but part of the model may be based on hard-coded satellite specific parameters that characterise the satellite hardware and clock type, especially in relation to the force and solar wind pressure models. The model, including the parameters, constitutes ephemeris extension data.").
Regarding claim 4, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, the computer system further to: determine a first set of proposed plan data that includes the first proposed plan data, wherein the first set of proposed plan data is indicative of proposed activities involving a first count of satellites in the constellation of artificial satellites within a first time interval (Rubel: Page 11 col. 4 lines 37-43; "The schedule includes an initial estimate of the state of the overall system 100 as well as the objective of the system 100 as defined by the system's operators. For example, the initial estimate of system 100 includes the number of satellites 106, each satellite's imaging capacity, each satellite's downlink capacity, and the availability, specifications, and performance of ground stations 104."); and determine the first count is less than a threshold value (Rubel: Page 19 col. 19 lines 48-58; "The utility may be computed based on the utility contribution from a particular satellite along with its change in conflict utility (e.g., penalty), or the utility may be calculated globally for all satellites. Schedule optimizer 204 may perform simulated annealing steps by computing only the changes in utility for an affected satellite, which exploits the system's natural sparsity. That is, most of the elements may not be affected by this change as, except for limited scenarios such as performing duplicate functions or contention with regard to ground station resources, the elements of the system can largely be optimized in isolation of one another.").
Regarding claim 7, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, the computer system further to: determine that the first proposed plan data is indicative of a maneuver associated with the first satellite (Rubel: Page 16 col. 13 lines 30-37 and page 12 col. 6 lines 21-28; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110." "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."); send the first proposed plan data to a space situation awareness system, wherein the space situation awareness system maintains information about one or more tracked objects associated with the first body (Rubel: Page 12 col. 6 lines 29-39; "Orbit determination service 112 provides the list to heat map service 114 and mission control service 110. Heat map service 114 may use the list of satellites and their orbital elements to update the heat map... Also, mission control service 110 may use the list of satellites and their locations and velocities to generate ground station access times that are provided to optimization and simulation service 108. Mission control service 110 also receives schedule updates from ground stations 104."); receive, from the space situation awareness system, response data (Rubel: Page 12 col. 6 lines 41-45; "Mission control service 110 can use the list of satellites and their orbital elements and also the schedule updates to generate ground station access times or areas of interest that can be provided to optimization and simulation service 108."); and wherein the first actual plan data is based on the response data (Rubel: Page 13 col. 8 lines 18-25; "A schedule optimizer 204 of optimization and simulation service 108 generates the schedule using the heat map in addition to other feedback information received from mission control service 110. For example, the feedback information includes potential ground station contact times and geometries and also areas of interest. Areas of interest are areas of the body that system 100 is interested in and therefore seek to image with greater priority.").
Regarding claim 8, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, the computer system further to: determine, responsive to the first event: a first proposed activity having a first cost value (Rubel: Page 13 col. 7 lines  26-29; "System 100 can optimize and recover from unexpected events by re-calculating the schedule for satellites 106. This calculation uses a utility function to evaluate the utility of taking an action."), and a second proposed activity having a second cost value, wherein the second cost value is less than the first cost value (Rubel: Page 13 col. 7 lines  29-30; "The utility is a measurement that measures the value of one event over another."); and wherein the first proposed plan data comprises the second proposed activity (Rubel: Page 14 col. 10 lines 49-53 and page 15 col. 11 lines 42-47; "FIG. 3 depicts an example of optimization and simulation service 108 according to one embodiment. A dv generator 301 may receive or generate a list 302 of decision variables (dvs). A dv may be an action, such as any binary action, that may be taken in system 100." "Scheduler optimizer 204 simulates and optimizes the schedule taking into account which dvs are likely to succeed and which dvs are not likely to succeed (e.g., along with an estimate for the probability of failure). Schedule optimizer 204 outputs a value, such as a single figure of merit referred to as a utility value, for each dv.").
Regarding claim 9, Rubel and Syrjärinne remain as applied as in claim 1, and Rubel goes on to further teach [t]he system of claim 1, the computer system further to: determine a first proposed activity that is associated with the first event (Rubel: Page 14 col. 10 lines 49-53; "FIG. 3 depicts an example of optimization and simulation service 108 according to one embodiment. A dv generator 301 may receive or generate a list 302 of decision variables (dvs). A dv may be an action, such as any binary action, that may be taken in system 100."); responsive to the first event, determine a second event associated with the first satellite (Rubel: Page 14 col. 10 lines 62-67; "The list of dvs may include a list of existing dvs, such as existing passes or imaging activities already scheduled, or dv generator 301 may generate new dvs. The new dvs may be generated based on changes to system 100, such as new ground stations may be added, which allow for new imaging and downlink activities to be performed."); determine a second proposed activity that is associated with the second event (Rubel: Page 14 col. 10 line 67 - page 15 col. 11 line 5; "Alternatively, new dvs may represent possible future actions of overall system 100 given that the objective of the schedule system is to control the operations of the elements of system 100 projected into the future in view of the system operator's desired objectives."); and wherein the first proposed plan data is further based on the first proposed activity and the second proposed activity (Rubel: Page 15 col. 11 lines 5-6; "A dv generator 301 receives or generates substantially all dvs which exist in system 100.").

Regarding claim 10, Rubel teaches [a] computer-implemented method comprising (Rubel: Page 10 col. 1 lines 35-37; "In one embodiment, a method for scheduling actions in a satellite system comprising a plurality of satellites that are imaging a body is provided."): receiving first data indicative of ephemeris of an object orbiting a first body (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."); receiving fourth data indicative of telemetry from the one or more satellites in the constellation (Rubel: Page 12 col. 5 lines 49-51; "Alternatively, at this time, satellites 106 may downlink imagery data or telemetry to the ground station for return to control system 102."); determining a first event associated with a first satellite in the constellation (Rubel: Page 12 col. 5 lines 52-56; "Optimization and simulation service 108 may generate a schedule that takes into account when the satellite will be within a range of ground stations and what functions should be conducted during this availability period, including command and control, imagery downlink, or no communication."); determining, responsive to the first event, first proposed plan data wherein the first proposed plan data is indicative of a first proposed activity and a second proposed activity (Rubel: Page 16 col. 13 lines 30-37 and page 14 col. 10 lines 49-53; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110." "FIG. 3 depicts an example of optimization and simulation service 108 according to one embodiment. A dv generator 301 may receive or generate a list 302 of decision variables (dvs). A dv may be an action, such as any binary action, that may be taken in system 100."); determining sixth data indicative of one or more commands associated with the second proposed activity (Rubel: Page 14 col. 10 lines 41-48; "For example, schedule optimizer 204 also needs to take into account the limitations of mission control service 110, which also has different directives to communicate with ground stations 104. Accordingly, schedule optimizer 204 may produce schedules for execution by mission control service 110 while generating which limiting factors dominate at any time and to account for any anomalies."); and sending the sixth data to the first satellite, wherein the first satellite executes the one or more commands (Rubel: Page 13 col. 8 lines 44-48; "Each ground station 104 may include an operation control system 208 that communicates with satellites 106. Operation control system 208 may use the control information to control satellites 106 when satellites 106 are within communication range.").
Rubel is silent to receiving second data indicative of space weather; receiving third data indicative of status of a navigation system that provides position data to one or more satellites in a constellation; and determining, based at least in part on one or more of the first data, the second data, the third data, or the fourth data, fifth data indicative of ephemeris data of the one or more satellites in the constellation.
In a similar field, Syrjärinne teaches receiving second data indicative of space weather (Syrjärinne: Para. 0119; "For each satellite, the satellite data 150 also includes a model. These are numbered M1, M2, M3 . . . MN in the figure. The model for a given satellite includes parameters from which orbit data and clock error data for the corresponding satellite can be calculated. The parameters model the orbit and clock error of the satellite using information such as the satellite's earlier orbital movements, earth, moon and sun gravity (force) models, solar wind pressure models and clock behaviour. The model is based partly on the parameters obtained from the BCE data received from the satellites, but part of the model may be based on hard-coded satellite specific parameters that characterise the satellite hardware and clock type, especially in relation to the force and solar wind pressure models. The model, including the parameters, constitutes ephemeris extension data."); receiving third data indicative of status of a navigation system that provides position data to one or more satellites in a constellation (Syrjärinne: Para. 0102 and 0103; "The system 100 includes a satellite system 104. This may be a global or regional radio navigation satellite system such as Global Positioning System (GPS), GLONASS, GALILEO, COMPASS, SBAS (Satellite Based Augmentation System), QZSS (Quazi-Zenith Satellite System, Japan), IRNSS (Indian Regional Navigation Satellite System, India) or other satellite system. Each of these systems has a separate constellation of satellites, wherein each satellite has a managed orbit. Adjustments for maintenance or orbit corrections are often performed on an individual satellite basis but are performed by the constellation owner or management as needed." "The satellite system 104 broadcasts navigation data (ephemeris data, almanac data, ionosphere model, UTC model) or other satellite positioning data via a satellite link. This navigation data can be combined with ephemeris extension data files created separately of the satellite system 104 and is used to enhance the performance of a wireless receiving device 130, which can also be termed a receiver. In some embodiments, the ephemeris extension files can also be used as such for positioning purposes, totally replacing the broadcast ephemeris e.g. if the receiver is not able to receive navigation data from the satellites due to poor signal conditions. The following disclosure uses GPS as an illustrative system, although those skilled in the art will understand how to practise the invention in conjunction with other satellite positioning systems and their constellations."); and determining, based at least in part on one or more of the first data, the second data, the third data, or the fourth data, fifth data indicative of ephemeris data of the one or more satellites in the constellation (Syrjärinne: Para. 0002 and 0003; "Assistance data is crucial for a satellite positioning receiver, such as a Global Positioning System (GPS) receiver, to provide location fixes rapidly after starting up." "Assistance data typically consists of a set of information elements carrying reference location, reference time and satellite clock and orbit data. Satellite clock and orbit data together are typically called ephemeris data. Ephemeris data, together with other aiding means available in a mobile phone (such as reference frequency from the cellular modem), boosts and accelerates the performance of an integrated GPS receiver so that a first fix can usually be provided in 5-10 seconds with a 5 metre accuracy. In comparison, a GPS receiver without any pre-existing assistance data cannot provide the first fix in less than 30-40 seconds even in optimal signal reception conditions. In the absence of pre-existing ephemeris data, the GPS receiver needs to decode broadcast ephemeris data (BCE) from signals transmitted by the GPS satellites. Receiving the signals from which the BCE can be decoded contributes significantly to the minimum time to first fix.") for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the optimization and simulation service from Rubel to factor in data related to space weather and status information on global navigation satellite systems, as taught by Syrjärinne, for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
Regarding claim 11, Rubel and Syrjärinne remain as applied as in claim 10, and Rubel goes on to further teach [t]he computer-implemented method of claim 10, further comprising: determining a first set of proposed plan data that includes the first proposed plan data, wherein the first set of proposed plan data is indicative of proposed activities involving a first count of satellites in the constellation within a first time interval (Rubel: Page 11 col. 4 lines 37-43; "The schedule includes an initial estimate of the state of the overall system 100 as well as the objective of the system 100 as defined by the system's operators. For example, the initial estimate of system 100 includes the number of satellites 106, each satellite's imaging capacity, each satellite's downlink capacity, and the availability, specifications, and performance of ground stations 104."); and wherein the determining the sixth data is associated with determining the first count is less than a threshold value (Rubel: Page 19 col. 19 lines 48-58; "The utility may be computed based on the utility contribution from a particular satellite along with its change in conflict utility (e.g., penalty), or the utility may be calculated globally for all satellites. Schedule optimizer 204 may perform simulated annealing steps by computing only the changes in utility for an affected satellite, which exploits the system's natural sparsity. That is, most of the elements may not be affected by this change as, except for limited scenarios such as performing duplicate functions or contention with regard to ground station resources, the elements of the system can largely be optimized in isolation of one another.").
Regarding claim 13, Rubel and Syrjärinne remain as applied as in claim 10, and Rubel goes on to further teach [t]he computer-implemented method of claim 10, further comprising: determining that the first proposed plan data is indicative of a maneuver associated with the first satellite (Rubel: Page 16 col. 13 lines 30-37 and page 12 col. 6 lines 21-28; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110." "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."); sending the first proposed plan data to an external system (Rubel: Page 12 col. 6 lines 29-39; "Orbit determination service 112 provides the list to heat map service 114 and mission control service 110. Heat map service 114 may use the list of satellites and their orbital elements to update the heat map... Also, mission control service 110 may use the list of satellites and their locations and velocities to generate ground station access times that are provided to optimization and simulation service 108. Mission control service 110 also receives schedule updates from ground stations 104."); receiving, from the external system, response data (Rubel: Page 12 col. 6 lines 41-45; "Mission control service 110 can use the list of satellites and their orbital elements and also the schedule updates to generate ground station access times or areas of interest that can be provided to optimization and simulation service 108."); and wherein the determining the sixth data is based on the response data (Rubel: Page 13 col. 8 lines 18-25; "A schedule optimizer 204 of optimization and simulation service 108 generates the schedule using the heat map in addition to other feedback information received from mission control service 110. For example, the feedback information includes potential ground station contact times and geometries and also areas of interest. Areas of interest are areas of the body that system 100 is interested in and therefore seek to image with greater priority.").
Regarding claim 14, Rubel and Syrjärinne remain as applied as in claim 10, and Rubel goes on to further teach [t]he computer-implemented method of claim 10, further comprising: determining, based on the first event: the first proposed activity having a first cost value (Rubel: Page 13 col. 7 lines  26-29; "System 100 can optimize and recover from unexpected events by re-calculating the schedule for satellites 106. This calculation uses a utility function to evaluate the utility of taking an action."), and the second proposed activity having a second cost value, wherein the second cost value is less than the first cost value (Rubel: Page 13 col. 7 lines  29-30; "The utility is a measurement that measures the value of one event over another."); and wherein the determining the first proposed plan data is based on the first cost value and the second cost value (Rubel: Page 14 col. 10 lines 49-53 and page 15 col. 11 lines 42-47; "FIG. 3 depicts an example of optimization and simulation service 108 according to one embodiment. A dv generator 301 may receive or generate a list 302 of decision variables (dvs). A dv may be an action, such as any binary action, that may be taken in system 100." "Scheduler optimizer 204 simulates and optimizes the schedule taking into account which dvs are likely to succeed and which dvs are not likely to succeed (e.g., along with an estimate for the probability of failure). Schedule optimizer 204 outputs a value, such as a single figure of merit referred to as a utility value, for each dv.").
Regarding claim 15, Rubel and Syrjärinne remain as applied as in claim 10, and Rubel goes on to further teach [t]he computer-implemented method of claim 10, further comprising: determining a first proposed activity that is associated with the first event (Rubel: Page 14 col. 10 lines 49-53; "FIG. 3 depicts an example of optimization and simulation service 108 according to one embodiment. A dv generator 301 may receive or generate a list 302 of decision variables (dvs). A dv may be an action, such as any binary action, that may be taken in system 100."); responsive to the first event, determining a second event associated with the first satellite (Rubel: Page 14 col. 10 lines 62-67; "The list of dvs may include a list of existing dvs, such as existing passes or imaging activities already scheduled, or dv generator 301 may generate new dvs. The new dvs may be generated based on changes to system 100, such as new ground stations may be added, which allow for new imaging and downlink activities to be performed."); determining a third proposed activity that is associated with the second event (Rubel: Page 14 col. 10 line 67 - page 15 col. 11 line 5; "Alternatively, new dvs may represent possible future actions of overall system 100 given that the objective of the schedule system is to control the operations of the elements of system 100 projected into the future in view of the system operator's desired objectives."); and wherein the first proposed plan data is further based on the third proposed activity (Rubel: Page 15 col. 11 lines 5-6; "A dv generator 301 receives or generates substantially all dvs which exist in system 100.").
Regarding claim 16, Rubel and Syrjärinne remain as applied as in claim 10, and Rubel goes on to further teach [t]he computer-implemented method of claim 10, wherein the second proposed activity comprises one or more maneuvers of the first satellite; and further comprising (Rubel: Page 16 col. 13 lines 30-37 and page 12 col. 6 lines 21-28; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110." "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."): determining that the one or more maneuvers result in a predicted orbit that is free from conjunction with the object orbiting the first body as indicated by the first data (Rubel: Page 11 col. 4 line 65 - page 12 col. 5 line 11; "Optimization and simulation service 108 controls the calculation of the schedule for satellites 106. For example, optimization and simulation service 108 evaluates proposed schedule decision variables (dvs), which may be an action, such as any binary action, within system 100... The action may be evaluated with respect to various constraints in which dvs can conflict, such as two actions that cannot occur concurrently due to physical limitations, to generate a schedule for satellites 106. This schedule controls all satellites 106 and ground stations 104 to determine when and how to capture images, when to downlink images, and when to perform telemetry, maintenance, or scheduling operations."); determining that resource consumption associated with the one or more maneuvers is below a first threshold value (Rubel: Page 15 col. 1 lines 20-25; "Even if there are no conflicts, a set of dvs might imply behavior that would cause a satellite to enter an unacceptable state, such as a state that might deplete the batteries of the satellite. Conflicts can be local to a satellite or span across elements of system 100, such as between satellites and ground stations, or among multiple satellites."); and determining that the predicted orbit is within a second threshold value of a first orbit assigned to the first satellite (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements.").

Regarding claim 17, Rubel teaches [a] system comprising (Rubel: Page 11 col. 4 lines 23-24; "FIG. 1 depicts a system 100 for controlling a constellation of satellites according to one embodiment."): a system to: receive first data indicative of ephemeris of objects orbiting the first body (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."); receive fourth data indicative of telemetry from the one or more satellites in the constellation (Rubel: Page 12 col. 5 lines 49-51; "Alternatively, at this time, satellites 106 may downlink imagery data or telemetry to the ground station for return to control system 102."); determine a first event that is associated with a first satellite ((Rubel: Page 12 col. 5 lines 52-56; "Optimization and simulation service 108 may generate a schedule that takes into account when the satellite will be within a range of ground stations and what functions should be conducted during this availability period, including command and control, imagery downlink, or no communication."); determine fifth data indicative of one or more limits associated with automatic operation of the one or more satellites (Rubel: Page 13 col. 7 lines 27-37; "This calculation uses a utility function to evaluate the utility of taking an action... A penalty is then assessed for constraint violations, if any. The penalty is selected to leverage the sparsity of system 100, which means that one change in the schedule may not affect a large proportion of the elements in system 100. The system 100 is said to be sparse, as the principal resource in the system, satellites 106, may be largely optimized independently of one another."); determine first plan data based on the fifth data and one or more of the first data, the second data, the third data, or the fourth data (Rubel: Page 16 col. 13 lines 30-45; "Schedule optimizer 204 compiles the input information. In one embodiment, schedule optimizer 204 takes the loaded dvset and augments the dvset with various annotations and flags and creates a new representation that is intended for rapid evaluation. Included in the dvset may be different classes of satellites, such as different hardware configurations or different states, as well as manual operator input as recorded in mission control service 110. For example, there may be more capable hardware variations, satellites in commissioning or troubleshooting states that require priority resource access, or other operator input such as experiments or maintenance commands which must be prioritized. If these variations require that certain classes of satellite or certain operator instructions be prioritized over finding a global optimum, schedule optimizer 204 reflects the intended prioritization."); determine sixth data indicative of one or more commands associated with the first plan data (Rubel: Page 14 col. 10 lines 41-48; "For example, schedule optimizer 204 also needs to take into account the limitations of mission control service 110, which also has different directives to communicate with ground stations 104. Accordingly, schedule optimizer 204 may produce schedules for execution by mission control service 110 while generating which limiting factors dominate at any time and to account for any anomalies."); and operate the first satellite responsive to the one or more commands (Rubel: Page 13 col. 8 lines 44-48; "Each ground station 104 may include an operation control system 208 that communicates with satellites 106. Operation control system 208 may use the control information to control satellites 106 when satellites 106 are within communication range.").
Rubel is silent to receive second data indicative of space weather; and receive third data indicative of status of one or more global navigation satellite systems that provide position data to one or more satellites in a constellation.
In a similar field, Syrjärinne teaches receive second data indicative of space weather (Syrjärinne: Para. 0119; "For each satellite, the satellite data 150 also includes a model. These are numbered M1, M2, M3 . . . MN in the figure. The model for a given satellite includes parameters from which orbit data and clock error data for the corresponding satellite can be calculated. The parameters model the orbit and clock error of the satellite using information such as the satellite's earlier orbital movements, earth, moon and sun gravity (force) models, solar wind pressure models and clock behaviour. The model is based partly on the parameters obtained from the BCE data received from the satellites, but part of the model may be based on hard-coded satellite specific parameters that characterise the satellite hardware and clock type, especially in relation to the force and solar wind pressure models. The model, including the parameters, constitutes ephemeris extension data."); and receive third data indicative of status of one or more global navigation satellite systems that provide position data to one or more satellites in a constellation (Syrjärinne: Para. 0102 and 0103; "The system 100 includes a satellite system 104. This may be a global or regional radio navigation satellite system such as Global Positioning System (GPS), GLONASS, GALILEO, COMPASS, SBAS (Satellite Based Augmentation System), QZSS (Quazi-Zenith Satellite System, Japan), IRNSS (Indian Regional Navigation Satellite System, India) or other satellite system. Each of these systems has a separate constellation of satellites, wherein each satellite has a managed orbit. Adjustments for maintenance or orbit corrections are often performed on an individual satellite basis but are performed by the constellation owner or management as needed." "The satellite system 104 broadcasts navigation data (ephemeris data, almanac data, ionosphere model, UTC model) or other satellite positioning data via a satellite link. This navigation data can be combined with ephemeris extension data files created separately of the satellite system 104 and is used to enhance the performance of a wireless receiving device 130, which can also be termed a receiver. In some embodiments, the ephemeris extension files can also be used as such for positioning purposes, totally replacing the broadcast ephemeris e.g. if the receiver is not able to receive navigation data from the satellites due to poor signal conditions. The following disclosure uses GPS as an illustrative system, although those skilled in the art will understand how to practise the invention in conjunction with other satellite positioning systems and their constellations.") for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the optimization and simulation service from Rubel to factor in data related to space weather and status information on global navigation satellite systems, as taught by Syrjärinne, for the benefit of providing a robust variety of data to consider when diagnosing a satellite.
Regarding claim 18, Rubel and Syrjärinne remain as applied as in claim 17, and Rubel goes on to further teach [t]he system of claim 17, the computer system further to: determine at least a portion of the first plan data exceeds one or more values indicated by the fifth data (Rubel: Page 13 col. 7 lines 26-31; "System 100 can optimize and recover from unexpected events by re-calculating the schedule for satellites 106. This calculation uses a utility function to evaluate the utility of taking an action. The utility is a measurement that measures the value of one event over another. A penalty is then assessed for constraint violations, if any."); present at least a portion of the first plan data via a user interface (Rubel: Page 20 col. 22 lines 7-9; "Display 812 may display a user interface used by a user to interact with computer system 800."); receive, via the user interface, seventh data indicative of approval of the first plan data (Rubel: Page 16 col. 13 lines 37-47; "For example, there may be more capable hardware variations, satellites in commissioning or troubleshooting states that require priority resource access, or other operator input such as experiments or maintenance commands which must be prioritized. If these variations require that certain classes of satellite or certain operator instructions be prioritized over finding a global optimum, schedule optimizer 204 reflects the intended prioritization. For example, schedule optimizer 204 may mark some dv groups as locked or immutable based on input flags that establish prioritization.").

Claims 5, 6, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubel in view of Syrjärinne as applied to claims 1, 10, and 17 above, further in view of Darapu et al. (US Pub. No. 20170212243 A1), herein after Darapu.
Regarding claim 5, Rubel and Syrjärinne remain as applied as in claim 1, however Rubel is silent to [t]he system of claim 1, the computer system further to: determine, based at least in part on the fifth data, a first volume of space associated with operation of a payload of the first satellite at a first time; determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is associated with the first object being predicted to be within the first volume at the first time; and wherein the sixth data is indicative of one or more commands to one or more of: operate the payload to use a second volume of space, wherein the first object is not predicted to be in the second volume, reorient the first satellite, or deactivate at least a portion of the payload of the first satellite while the first object is predicted to be within the first volume.
In a similar field, Darapu teaches [t]he system of claim 1, the computer system further to: determine, based at least in part on the fifth data, a first volume of space associated with operation of a payload of the first satellite at a first time (Darapu: Para. 0016; "Disclosed herein is a method of managing space traffic, including communicating with a satellite constellation including a plurality of satellites, each satellite being in a near-equatorial, low Earth orbit and comprising at least one sensor for tracking resident space objects (“RSO”), wherein communicating with the satellite constellation further includes: receiving, from the satellite constellation, tracking data for a plurality of RSOs; and using the tracking data received from the satellite constellation to adjust orbital trajectory information for the plurality of RSOs."); determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is associated with the first object being predicted to be within the first volume at the first time (Darapu: Para. 0113; "The satellite communications diagnostic manager 1005 may include diagnostic condition identifier 1040, which may perform any of the aspects of identifying a diagnostic condition for communications between a satellite terminal and a communications satellite as described with reference to FIGS. 1 through 10. For example, the diagnostic condition identifier may receive the results of a comparison from the RF signal characteristic comparator 1030 and identify an appearance of obstruction 405, a movement of an obstruction 405, a growth of an obstruction 405, or a misalignment of a satellite terminal antenna assembly 155 as previously described."); and wherein the sixth data is indicative of one or more commands to one or more of (Darapu: Para. 0018-0019; "According to aspects of the present disclosure, characteristics of signals transmitted from an auxiliary satellite system and received by an auxiliary antenna at the satellite terminal may be used to indicate a diagnostic condition (e.g., obstruction, misalignment, etc.)" "associated with communications between the satellite terminal and the communications satellite. For example, a detected loss of GNSS signals in an area of a field of view corresponding to a location of the communications satellite may indicate that an obstruction is blocking communications between the satellite terminal and the communications satellite. This indication of a possible obstruction may benefit the troubleshooting and/or preventative maintenance of various aspects of the satellite communications."): operate the payload to use a second volume of space, wherein the first object is not predicted to be in the second volume (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."), reorient the first satellite (Darapu: Para. 0091; "In some examples, identifying an attenuation profile 550 according to step 805 may include adjusting the attenuation profile 550 over time. For example, a satellite terminal 150 may continue to collect measurements of signals 115 from a first satellite or multiple satellites from a first satellite system (e.g. one or more auxiliary satellites 111 of an auxiliary satellite system 110). Such adjustments may occur automatically over time, at periodic intervals, and/or triggered by a detected event such as a detected movement of a satellite terminal antenna assembly 155."), or deactivate at least a portion of the payload of the first satellite while the first object is predicted to be within the first volume (Darapu: Para. 0038 and 0106; "According to aspects of the present disclosure, various devices of the satellite communication environment may store an attenuation profile corresponding to signals 115 from an auxiliary satellite system 110 as received by a satellite terminal auxiliary antenna 151 at the satellite terminal 150. The attenuation profile can be used to map an RF signal characteristic associated with an auxiliary satellite 111 from the auxiliary satellite system 110, such as RF signal strength, RF signal attenuation, RF signal interference, RF signal-to-noise ratio, RF signal-to-interference-plus-noise ratio, and the like... In various subsequent operations a signal 115 transmitted by an auxiliary satellite 111 from the auxiliary satellite system 110 can be received at the satellite terminal 150 and compared to the stored attenuation profile. The comparison may be used to identify a diagnostic condition for communications between the satellite terminal 150 and a communications satellite 121 from the communications satellite system 120." "The satellite terminal 150-a may include a satellite communications manager 930, configured to manage various aspects of communications between the satellite terminal 150-a and each of the communications satellite 121-a and the auxiliary satellite 111-d. The satellite communications manager 930 may control and/or configure various components of the satellite terminal perform the one or more operations of the exemplary method 800 described with reference to FIG. 8.") for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the satellites from Rubel to respond to something obstructing the view of one satellite by either operating the payload using a different satellite, reorienting the satellite, or not transmitting part of the satellite’s signal, as taught by Darapu, for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
Regarding claim 6, Rubel and Syrjärinne remain as applied as in claim 1, however Rubel is silent to [t]he system of claim 1, the computer system further to: determine, based at least in part on the fifth data, a first volume of space associated with operation of a first payload of the first satellite at least at a first time; determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is indicative of the first object being within the first volume at the first time; determine, based at least in part on the first data, a second satellite of the constellation of artificial satellites; determine seventh data associated with operation of the second satellite; operate the second satellite using the seventh data to provide communication services to a first location on the first body at the first time; and wherein the sixth data causes deactivation of at least a portion of the first payload of the first satellite while the first object is predicted to be within the first volume.
In a similar field, Darapu teaches [t]he system of claim 1, the computer system further to: determine, based at least in part on the fifth data, a first volume of space associated with operation of a first payload of the first satellite at least at a first time (Darapu: Para. 0016; "Disclosed herein is a method of managing space traffic, including communicating with a satellite constellation including a plurality of satellites, each satellite being in a near-equatorial, low Earth orbit and comprising at least one sensor for tracking resident space objects (“RSO”), wherein communicating with the satellite constellation further includes: receiving, from the satellite constellation, tracking data for a plurality of RSOs; and using the tracking data received from the satellite constellation to adjust orbital trajectory information for the plurality of RSOs."); determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is indicative of the first object being within the first volume at the first time (Darapu: Para. 0113; "The satellite communications diagnostic manager 1005 may include diagnostic condition identifier 1040, which may perform any of the aspects of identifying a diagnostic condition for communications between a satellite terminal and a communications satellite as described with reference to FIGS. 1 through 10. For example, the diagnostic condition identifier may receive the results of a comparison from the RF signal characteristic comparator 1030 and identify an appearance of obstruction 405, a movement of an obstruction 405, a growth of an obstruction 405, or a misalignment of a satellite terminal antenna assembly 155 as previously described."); determine, based at least in part on the first data, a second satellite of the constellation of artificial satellites (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."); determine seventh data associated with operation of the second satellite (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."); operate the second satellite using the seventh data to provide communication services to a first location on the first body at the first time (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."); and wherein the sixth data causes deactivation of at least a portion of the first payload of the first satellite while the first object is predicted to be within the first volume (Darapu: Para. 0038 and 0106; "According to aspects of the present disclosure, various devices of the satellite communication environment may store an attenuation profile corresponding to signals 115 from an auxiliary satellite system 110 as received by a satellite terminal auxiliary antenna 151 at the satellite terminal 150. The attenuation profile can be used to map an RF signal characteristic associated with an auxiliary satellite 111 from the auxiliary satellite system 110, such as RF signal strength, RF signal attenuation, RF signal interference, RF signal-to-noise ratio, RF signal-to-interference-plus-noise ratio, and the like... In various subsequent operations a signal 115 transmitted by an auxiliary satellite 111 from the auxiliary satellite system 110 can be received at the satellite terminal 150 and compared to the stored attenuation profile. The comparison may be used to identify a diagnostic condition for communications between the satellite terminal 150 and a communications satellite 121 from the communications satellite system 120." "The satellite terminal 150-a may include a satellite communications manager 930, configured to manage various aspects of communications between the satellite terminal 150-a and each of the communications satellite 121-a and the auxiliary satellite 111-d. The satellite communications manager 930 may control and/or configure various components of the satellite terminal perform the one or more operations of the exemplary method 800 described with reference to FIG. 8.") for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the satellites from Rubel to respond to something obstructing the view of one satellite by operating the payload using a different satellite and stopping the first satellite from transmitting the payload that the second satellite is transmitting, as taught by Darapu, for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
Regarding claim 12, Rubel and Syrjärinne remain as applied as in claim 10, however Rubel is silent to [t]he computer-implemented method of claim 10, the determining the first event comprising: determining, based at least in part on the fifth data, that a first volume of space is associated with operation of a payload of the first satellite at a first time; determining, based at least in part on the first data, a first object is predicted to be within the first volume at the first time; and wherein the sixth data is indicative of one or more commands to one or more of: operate the payload to use a second volume of space, wherein the first object is not predicted to be in the second volume, reorient the first satellite, or deactivate at least a portion of the payload of the first satellite while the first object is predicted to be within the first volume.
In a similar field, Darapu teaches [t]he computer-implemented method of claim 10, the determining the first event comprising: determining, based at least in part on the fifth data, that a first volume of space is associated with operation of a payload of the first satellite at a first time (Darapu: Para. 0016; "Disclosed herein is a method of managing space traffic, including communicating with a satellite constellation including a plurality of satellites, each satellite being in a near-equatorial, low Earth orbit and comprising at least one sensor for tracking resident space objects (“RSO”), wherein communicating with the satellite constellation further includes: receiving, from the satellite constellation, tracking data for a plurality of RSOs; and using the tracking data received from the satellite constellation to adjust orbital trajectory information for the plurality of RSOs."); determining, based at least in part on the first data, a first object is predicted to be within the first volume at the first time (Darapu: Para. 0113; "The satellite communications diagnostic manager 1005 may include diagnostic condition identifier 1040, which may perform any of the aspects of identifying a diagnostic condition for communications between a satellite terminal and a communications satellite as described with reference to FIGS. 1 through 10. For example, the diagnostic condition identifier may receive the results of a comparison from the RF signal characteristic comparator 1030 and identify an appearance of obstruction 405, a movement of an obstruction 405, a growth of an obstruction 405, or a misalignment of a satellite terminal antenna assembly 155 as previously described."); and wherein the sixth data is indicative of one or more commands to one or more of (Darapu: Para. 0018-0019; "According to aspects of the present disclosure, characteristics of signals transmitted from an auxiliary satellite system and received by an auxiliary antenna at the satellite terminal may be used to indicate a diagnostic condition (e.g., obstruction, misalignment, etc.)" "associated with communications between the satellite terminal and the communications satellite. For example, a detected loss of GNSS signals in an area of a field of view corresponding to a location of the communications satellite may indicate that an obstruction is blocking communications between the satellite terminal and the communications satellite. This indication of a possible obstruction may benefit the troubleshooting and/or preventative maintenance of various aspects of the satellite communications."): operate the payload to use a second volume of space (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."), wherein the first object is not predicted to be in the second volume, reorient the first satellite (Darapu: Para. 0091; "In some examples, identifying an attenuation profile 550 according to step 805 may include adjusting the attenuation profile 550 over time. For example, a satellite terminal 150 may continue to collect measurements of signals 115 from a first satellite or multiple satellites from a first satellite system (e.g. one or more auxiliary satellites 111 of an auxiliary satellite system 110). Such adjustments may occur automatically over time, at periodic intervals, and/or triggered by a detected event such as a detected movement of a satellite terminal antenna assembly 155."), or deactivate at least a portion of the payload of the first satellite while the first object is predicted to be within the first volume (Darapu: Para. 0038 and 0106; "According to aspects of the present disclosure, various devices of the satellite communication environment may store an attenuation profile corresponding to signals 115 from an auxiliary satellite system 110 as received by a satellite terminal auxiliary antenna 151 at the satellite terminal 150. The attenuation profile can be used to map an RF signal characteristic associated with an auxiliary satellite 111 from the auxiliary satellite system 110, such as RF signal strength, RF signal attenuation, RF signal interference, RF signal-to-noise ratio, RF signal-to-interference-plus-noise ratio, and the like... In various subsequent operations a signal 115 transmitted by an auxiliary satellite 111 from the auxiliary satellite system 110 can be received at the satellite terminal 150 and compared to the stored attenuation profile. The comparison may be used to identify a diagnostic condition for communications between the satellite terminal 150 and a communications satellite 121 from the communications satellite system 120." "The satellite terminal 150-a may include a satellite communications manager 930, configured to manage various aspects of communications between the satellite terminal 150-a and each of the communications satellite 121-a and the auxiliary satellite 111-d. The satellite communications manager 930 may control and/or configure various components of the satellite terminal perform the one or more operations of the exemplary method 800 described with reference to FIG. 8.") for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the satellites from Rubel to respond to something obstructing the view of one satellite by either operating the payload using a different satellite, reorienting the satellite, or not transmitting part of the satellite’s signal, as taught by Darapu, for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
Regarding claim 19, Rubel and Syrjärinne remain as applied as in claim 17, however Rubel is silent to [t]he system of claim 17, the computer system further to: determine, based at least in part on the fourth data, a first volume of space that is associated with operation of a payload of the first satellite at a first time; determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is associated with the first object being predicted to be within the first volume at the first time; and wherein the sixth data is indicative of one or more commands to one or more of: operate the payload to use a second volume of space, reorient the first satellite, or deactivate at least a portion of the payload while the first object is predicted to be within the first volume.
In a similar field, Darapu teaches [t]he system of claim 17, the computer system further to: determine, based at least in part on the fourth data, a first volume of space that is associated with operation of a payload of the first satellite at a first time (Darapu: Para. 0016; "Disclosed herein is a method of managing space traffic, including communicating with a satellite constellation including a plurality of satellites, each satellite being in a near-equatorial, low Earth orbit and comprising at least one sensor for tracking resident space objects (“RSO”), wherein communicating with the satellite constellation further includes: receiving, from the satellite constellation, tracking data for a plurality of RSOs; and using the tracking data received from the satellite constellation to adjust orbital trajectory information for the plurality of RSOs."); determine, based at least in part on the first data, that a first object is predicted to be within the first volume at the first time, wherein the first event is associated with the first object being predicted to be within the first volume at the first time (Darapu: Para. 0113; "The satellite communications diagnostic manager 1005 may include diagnostic condition identifier 1040, which may perform any of the aspects of identifying a diagnostic condition for communications between a satellite terminal and a communications satellite as described with reference to FIGS. 1 through 10. For example, the diagnostic condition identifier may receive the results of a comparison from the RF signal characteristic comparator 1030 and identify an appearance of obstruction 405, a movement of an obstruction 405, a growth of an obstruction 405, or a misalignment of a satellite terminal antenna assembly 155 as previously described."); and wherein the sixth data is indicative of one or more commands to one or more of (Darapu: Para. 0018-0019; "According to aspects of the present disclosure, characteristics of signals transmitted from an auxiliary satellite system and received by an auxiliary antenna at the satellite terminal may be used to indicate a diagnostic condition (e.g., obstruction, misalignment, etc.)" "associated with communications between the satellite terminal and the communications satellite. For example, a detected loss of GNSS signals in an area of a field of view corresponding to a location of the communications satellite may indicate that an obstruction is blocking communications between the satellite terminal and the communications satellite. This indication of a possible obstruction may benefit the troubleshooting and/or preventative maintenance of various aspects of the satellite communications."): operate the payload to use a second volume of space (Darapu: Para. 0099; "At step 835, the exemplary method 800 may include reselecting to a new satellite based on the identified diagnostic condition (e.g., a different communications satellite 121 of a communications satellite system 120). For example, the diagnostic condition identified at step 820 may indicate a likely blockage, or an impending blockage. In other examples the diagnostic condition identified at step 820 may suggest a misalignment in a direction of another satellite. In some examples a satellite terminal 150 may be able to select a new satellite for communications (e.g., via a motorized positioning control or beamforming, etc.). Therefore, when a diagnostic condition relates to a degraded or failed communication link related to a blockage, a satellite terminal may reselect to improve the quality of a communications link in the satellite communication system."), reorient the first satellite (Darapu: Para. 0091; "In some examples, identifying an attenuation profile 550 according to step 805 may include adjusting the attenuation profile 550 over time. For example, a satellite terminal 150 may continue to collect measurements of signals 115 from a first satellite or multiple satellites from a first satellite system (e.g. one or more auxiliary satellites 111 of an auxiliary satellite system 110). Such adjustments may occur automatically over time, at periodic intervals, and/or triggered by a detected event such as a detected movement of a satellite terminal antenna assembly 155."), or deactivate at least a portion of the payload while the first object is predicted to be within the first volume (Darapu: Para. 0038 and 0106; "According to aspects of the present disclosure, various devices of the satellite communication environment may store an attenuation profile corresponding to signals 115 from an auxiliary satellite system 110 as received by a satellite terminal auxiliary antenna 151 at the satellite terminal 150. The attenuation profile can be used to map an RF signal characteristic associated with an auxiliary satellite 111 from the auxiliary satellite system 110, such as RF signal strength, RF signal attenuation, RF signal interference, RF signal-to-noise ratio, RF signal-to-interference-plus-noise ratio, and the like... In various subsequent operations a signal 115 transmitted by an auxiliary satellite 111 from the auxiliary satellite system 110 can be received at the satellite terminal 150 and compared to the stored attenuation profile. The comparison may be used to identify a diagnostic condition for communications between the satellite terminal 150 and a communications satellite 121 from the communications satellite system 120." "The satellite terminal 150-a may include a satellite communications manager 930, configured to manage various aspects of communications between the satellite terminal 150-a and each of the communications satellite 121-a and the auxiliary satellite 111-d. The satellite communications manager 930 may control and/or configure various components of the satellite terminal perform the one or more operations of the exemplary method 800 described with reference to FIG. 8.”) for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the satellites from Rubel to respond to something obstructing the view of one satellite by either operating the payload using a different satellite, reorienting the satellite, or not transmitting part of the satellite’s signal, as taught by Darapu, for the benefit of maintaining satellite coverage when the view of one satellite is obstructed.
Regarding claim 20, Rubel and Syrjärinne remain as applied as in claim 17, and Rubel goes on to further teach [t]he system of claim 17, wherein the first event comprises one or more of: a predicted deviation in position of the first satellite, wherein the predicted deviation exceeds a threshold value (Rubel: Page 12 col. 6 lines 21-28; "For example, orbit determination service 112 may predict the pass times of satellites 106 over ground stations 104, and also calculate the locations of satellites 106. Orbit determination service 112 can then, for example, provide a list of orbital elements for a given point in time. This information may be used to predict the state (e.g., position and velocity) at any point in the past or future for the orbital elements."), a predicted conjunction event involving the first satellite (Rubel: Page 11 col. 4 line 65 - page 12 col. 5 line 11; "Optimization and simulation service 108 controls the calculation of the schedule for satellites 106. For example, optimization and simulation service 108 evaluates proposed schedule decision variables (dvs), which may be an action, such as any binary action, within system 100... The action may be evaluated with respect to various constraints in which dvs can conflict, such as two actions that cannot occur concurrently due to physical limitations, to generate a schedule for satellites 106. This schedule controls all satellites 106 and ground stations 104 to determine when and how to capture images, when to downlink images, and when to perform telemetry, maintenance, or scheduling operations."), or a telemetry value associated with a component onboard the first satellite exceeding a threshold value (Rubel: Page 12 col. 5 lines 49-51; "Alternatively, at this time, satellites 106 may downlink imagery data or telemetry to the ground station for return to control system 102.").
Syrjärinne goes on to further teach a value associated with space weather that exceeds a threshold value (Syrjärinne: Para. 0119; "For each satellite, the satellite data 150 also includes a model. These are numbered M1, M2, M3 . . . MN in the figure. The model for a given satellite includes parameters from which orbit data and clock error data for the corresponding satellite can be calculated. The parameters model the orbit and clock error of the satellite using information such as the satellite's earlier orbital movements, earth, moon and sun gravity (force) models, solar wind pressure models and clock behaviour. The model is based partly on the parameters obtained from the BCE data received from the satellites, but part of the model may be based on hard-coded satellite specific parameters that characterise the satellite hardware and clock type, especially in relation to the force and solar wind pressure models. The model, including the parameters, constitutes ephemeris extension data."), or elapsed time since last assessment of the first satellite exceeds a threshold value (Syrjärinne: Para. 0134; "Step S7 of FIG. 3 is performed for a given satellite relatively infrequently. For instance, it is performed shortly after receiving BCE data from a satellite. Put another way, step S4 of FIG. 3, in which clock error data and orbit data is predicted using the model and old BCE data, is performed at about the same time as step S3, in which up to date BCE data is received. In this way, checking by the receiver 130 for faulty predictions does not require the receiver 130 to receive BCE data from satellites any more frequently than is required to maintain sufficiently up to date BCE data within the satellite data 150. However, the prediction of clock error data and orbit data and the determination of whether a model is faulty need not be performed every time that updated BCE data is received from a satellite.").
Rubel and Syrjärinne are silent to the first event may comprise: a predicted passage of an object through a volume of space associated with operation of a payload of the first satellite.
In a similar field, Darapu teaches a predicted passage of an object through a volume of space associated with operation of a payload of the first satellite (Darapu: Para. 0113; "The satellite communications diagnostic manager 1005 may include diagnostic condition identifier 1040, which may perform any of the aspects of identifying a diagnostic condition for communications between a satellite terminal and a communications satellite as described with reference to FIGS. 1 through 10. For example, the diagnostic condition identifier may receive the results of a comparison from the RF signal characteristic comparator 1030 and identify an appearance of obstruction 405, a movement of an obstruction 405, a growth of an obstruction 405, or a misalignment of a satellite terminal antenna assembly 155 as previously described.") for the benefit of maintaining satellite coverage when the view of the satellite is obstructed.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the conditions for diagnosing and performing maintenance from Rubel and Syrjärinne to also consider situations when the satellite’s transmission feed is obstructed, as taught by Darapu, for the benefit of maintaining satellite coverage when the view of the satellite is obstructed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaujour et al. (US Pub. No. 20200039665 A1) discloses a system and method for controlling a constellation or swarm of spacecraft wherein the spacecraft are controlled for communicating payloads based on the movement of the spacecraft and the conditions of the surroundings.
 MacDonald et al. (US Pub. No. 20190146092 A1) discloses a system and method that calibrates a satellite in a constellation based on data such as ephemeris of the satellite, space weather, information of navigation satellite systems, and telemetry data.
Hope et al. (US Pub. No. 20120046863 A1) discloses a system for maintaining satellite coverage by controlling the satellite based on data such as ephemeris of the satellite, solar activity, information of navigation satellite systems, and telemetry data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663